DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/28/2022.  Presently claims 1 and 6-9 are pending.  Claims 2-5 are canceled.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/28/2022, with respect to claim 1 have been fully considered and are persuasive.  However, a new 35 U.S.C. 103 rejection is made over the combination of Tibbott et al. (US 2018/0230836 A1) in view of Rieck, Jr. et al. (U.S. 6,435,813).


Specification
The disclosure is objected to because of the following informalities:
  In p. 7 of the specification, lines 5-6, change: “In particular, the end of the front hook 9 the inner skin 8.”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 14-15, change: “such that a portion of the hook the inner skin.”
Appropriate correction is required.

Drawings
Figure 6A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The specification describes Fig. 6A as prior art (p. 5, lines 11-12).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbott et al. (U.S. 2018/0230836 A1) in view of Rieck, Jr. et al. (U.S. 6,435,813).

Regarding claim 1, Tibbott et al. discloses a turbine distributor vane (vane 42 shown in Fig. 3) of a gas turbine engine ([0003]), comprising an outer platform (37); an inner platform (39); an outer wall (external wall “ow” of airfoil 40, as shown in Fig. 3’ below) extending between the outer platform (37) and the inner platform (39), the outer wall forming an outer skin (i.e., external surface of airfoil 40 shown in Fig. 2); an inner wall (inner wall “iw” shown in Fig. 3’) forming an inner skin (i.e., an internal surface of the airfoil as shown in Fig. 3), the inner wall facing the outer wall (inner wall “iw” faces outer wall “ow” as shown in Fig. 3’) so as to define an inter-skin cavity (“ic”) between the outer (“ow”) and inner (“iw”) walls, the inner wall (“iw”) including a plurality of cooling orifices (66, [0053]) for cooling the outer wall (“ow”) by impact (cooling air impinges, and therein impacts, the surfaces of outer wall “ow”, [0053], [0071]); and a hook provided at 

    PNG
    media_image1.png
    691
    649
    media_image1.png
    Greyscale

Fig. 3’

Tibbott et al. does not specifically disclose wherein the inner skin (“iw”) is integrated under the hook (60) such that a portion of the inner skin is radially 
Rieck, Jr. et al. teaches of a stator vane configuration (Fig. 2), which is within the same field of endeavor as the claimed invention.  Specifically, Rieck, Jr. et al. teaches of an analogous inner skin (60) within a vane that is integrally formed under a hook (36), as shown in Fig. 2’ below.  Location “R” in Fig. 2’ shows that a portion of the inner skin (60) is integrated (i.e., via the same cross-sectional hatching pattern) under a portion of the hook (36).  Therein, Rieck, Jr. et al. teaches of an integral configuration of an inner skin (60) to a stator vane assembly, wherein a portion of a hook (36) is radially superimposed on a portion of the inner skin (60).  

    PNG
    media_image2.png
    759
    568
    media_image2.png
    Greyscale

Fig. 2’


Regarding claim 6, the combination of Tibbott et al. and Rieck, Jr. et al. further discloses wherein a junction (“j”, Fig. 3’) between the outer (“ow”) and inner (“iw”) walls is formed at the outer platform (37).
Regarding claim 7, the combination of Tibbott et al. and Rieck, Jr. et al. further discloses a turbine (Tibbott, [0033]) of a gas turbine engine (Fig. 1), comprising a plurality of distributor vanes (vanes 42 form vane ring 30, as shown in Fig. 2) according to claim 1 (see claim 1 rejection above).
Regarding claim 8, the combination of Tibbott et al. and Rieck, Jr. et al. further discloses a turbomachine (Tibbott, gas turbine engine, Fig. 1, [0033]) comprising the turbine according to claim 7 (see claim 7 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbott et al. (U.S. 2018/0230836 A1) in view of Rieck, Jr. et al. (U.S. 6,435,813) as applied in claim 1 above, and further in view of Carter et al. (US 2016/0158889 A1).
Regarding claim 9, the combination of Tibbott et al. and Rieck, Jr. et al. discloses a turbine distributor vane (Tibbott, vane shown in Fig. 3) of a gas turbine engine (Fig. 1, [0033]) as stated in the claim 1 rejection above, but the combination does not specifically disclose wherein the vane is produced by laser melting on a bed of metal powder.  Tibbott et al. does, however, disclose that the vane can be manufactured by additive manufacturing ([0054]).
Carter et al. teaches of additive manufacturing, which is within the same field of endeavor as the claimed invention.  Specifically, Carter et al. teaches of laser melting on a bed of metal powder ([0002]) which is an additive manufacturing process that is applicable to the fabrication of gas turbine engine components ([0001]), such as turbine airfoils ([0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Tibbott et al. and Rieck, Jr. et al. in view of Carter et al. by manufacturing the vane disclosed in Tibbott et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/08/2022